Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 28 March 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York. Mar. 28. 1790.

I arrived here on the 21st. inst. after as laborious a journey of a fortnight from Richmond as I ever went through; resting only one  day at Alexandria and another at Baltimore. I found my carriage and horses at Alexandria, but a snow of 18. inches deep falling the same night, I saw the impossibility of getting on in my own carriage, so left it there to be sent to me by water, and had my horses led on to this place, taking my passage in the stage, tho relieving myself a little sometimes by mounting my horse. The roads thro the whole were so bad that we could never go more than three miles an hour, sometimes not more than two, and in the night but one. My first object was to look out a house, in the Broadway if possible, as being the center of my business. Finding none there vacant for the present, I have taken a small one in Maiden lane, which may give me time to look about me. Much business had been put by for my arrival, so that I found myself all at once involved under an accumulation of it. When this shall be got thro’ I may be able to judge whether the ordinary business of my department will leave me any leisure. I fear it will be little.—Letters from Paris to the 25th. of December inform us that the revolution there was still advancing with a steady pace. There had been two riots since my departure. The one on the 5th. and 6th. of October which occasioned the royal family to remove to Paris, in which 9. or 10. of the Gardes du corps fell, and among these a Chevalier de Varicourt brother of Made. de la Villette and of Mademlle. de Varicourt Patsy’s friend. The second was on the 21st. of the same month in which a baker had been hung by the mob. On this occasion the government (i.e. the National assembly) proclaimed martial law in Paris, and had two of the ringleaders of the mob seised, tried and hung, which was effected without any movement on the part of the people. Others were still to be tried. The troubles in Brabant become serious. The insurgents have worsted the regular troops in every rencounter. Congress is principally occupied by the Treasury report. The assumption of the state debts has been voted affirmatively in the first instance; but it is not certain it will hold it’s ground thro all the stages of the bill when it shall be brought in. I have recommended Mr. D. R. to the president for the office he desired, in case of a vacancy. It seemed however as if the President had had no intimation before that a vacancy was expected. I shall not fail to render in this every service in my power to your friend. I inclose to Patsey a letter from I do not know whence. Mrs. Trist complains of her. So does Miss Rittenhouse; and so will, I fear, her friends beyond the Atlantic. Be so good as to assure her and Maria of my tender affections. I shall be happy to hear from you as frequently as you can do me the favor to write to me. No body has your health  and happiness more at heart, nor wishes more a place in your esteem. I am my dear Sir, with compliments to Colo. Randolph Your’s affectionately,

Th Jefferson

